Exhibit 10.15

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

(Secured Variable Funding Notes, Series 2002-1)

Dated as of April 10, 2007

Among

KENOSIA FUNDING, LLC

as Issuer,

CARTUS CORPORATION,

as Originator and as Servicer,

CARTUS RELOCATION CORPORATION,

as an Originator

THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME PARTY HERETO,

as the Conduit Purchasers,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Committed Purchasers,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Managing Agents,

and

CALYON NEW YORK BRANCH,

as Administrative Agent and Lead Arranger

 

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

    

SECTION 1.01.

   Certain Defined Terms    2  

SECTION 1.02.

   Other Terms    9  

SECTION 1.03.

   Computation of Time Periods    9

ARTICLE II PURCHASE AND SALE OF SERIES 2002-1 NOTES

    

SECTION 2.01.

   Purchase and Transfer of Series 2002-1 Notes.    9  

SECTION 2.02.

   Increases and Reductions to the Outstanding Amount    10  

SECTION 2.03.

   Calculation and Payment of Interest and Fees    12  

SECTION 2.04.

   Tranches    12  

SECTION 2.05.

   Reductions and Increases to Stated Amount    13  

SECTION 2.06.

   Increased Costs    14  

SECTION 2.07.

   Increased Capital    14  

SECTION 2.08.

   Taxes    15  

SECTION 2.09.

   Funding Losses    16  

SECTION 2.10.

   Nonrecourse Obligations    17

ARTICLE III CONDITIONS PRECEDENT

    

SECTION 3.01.

   Conditions Precedent to Purchase    17  

SECTION 3.02.

   Conditions Precedent to each Increase    18

ARTICLE IV REPRESENTATIONS AND WARRANTIES

    

SECTION 4.01.

   Representations and Warranties of the Issuer    18  

SECTION 4.02.

   Representations and Warranties of the Cartus Persons    21

ARTICLE V COVENANTS AND INDEMNITIES

    

SECTION 5.01.

   Covenants of the Issuer and Servicer    22  

SECTION 5.02.

   Indemnification    26

ARTICLE VI THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

    

SECTION 6.01.

   Authorization and Action    26  

SECTION 6.02.

   Administrative Agent's Reliance, Etc    27  

SECTION 6.03.

   Administrative Agent and Affiliates    27  

SECTION 6.04.

   Purchase Decision    28  

SECTION 6.05.

   Indemnification of the Administrative Agent    28  

SECTION 6.06.

   Successor Administrative Agent    28  

SECTION 6.07.

   Authorization and Action of Managing Agents    29  

SECTION 6.08.

   Successor Managing Agent    29  

SECTION 6.09.

   Payments by a Managing Agent    29

ARTICLE VII MISCELLANEOUS

    

SECTION 7.01.

   Amendments, Waivers and Consents, Etc    30  

SECTION 7.02.

   Notices    30  

SECTION 7.03.

   No Waiver; Remedies; Rights of Purchasers, Etc    30  

SECTION 7.04.

   Binding Effect; Assignability    31  

SECTION 7.05.

   Securities Laws; Series 2002-1 Note as Evidence of Indebtedness    31  

SECTION 7.06.

   SUBMISSION TO JURISDICTION    32  

SECTION 7.07.

   GOVERNING LAW; WAIVER OF JURY TRIAL    33  

SECTION 7.08.

   Costs and Expenses    33  

SECTION 7.09.

   No Proceedings    33

 

i



--------------------------------------------------------------------------------

 

SECTION 7.10.

   Execution in Counterparts; Severability    33  

SECTION 7.11.

   Limited Recourse Obligations    34  

SECTION 7.12.

   Confidentiality    34

SCHEDULES AND EXHIBITS

 

SCHEDULE I

   Conditions Precedent Documents

SCHEDULE II

   Purchaser Group Information

SCHEDULE III

   Notice Information

EXHIBIT A

   Form of Assignment and Acceptance

EXHIBIT B

   Form of Increase Request

EXHIBIT C

   Form of Stated Amount Reduction Notice

EXHIBIT D

   Form of Stated Amount Increase Notice

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

(Secured Variable Funding Notes, Series 2002-1)

Dated as of April 10, 2007

KENOSIA FUNDING, LLC, a Delaware limited liability company, as Issuer, CARTUS
CORPORATION, a Delaware corporation (“Cartus”), as Originator and as Servicer,
CARTUS RELOCATION CORPORATION, as an Originator (“CRC” and together with Cartus,
in its capacity as an Originator, “Originators”), THE COMMERCIAL PAPER CONDUITS
FROM TIME TO TIME PARTY HERETO, as Conduit Purchasers, THE FINANCIAL
INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Committed Purchasers, THE
PERSONS FROM TIME TO TIME PARTY HERETO, as Managing Agents and CALYON NEW YORK
BRANCH, (“Calyon”), in its capacity as administrative agent for the Purchasers
(in such capacity, the “Administrative Agent”) and as Lead Arranger (in such
capacity, the “Lead Arranger”) agree as follows:

WHEREAS, the Issuer has entered into that certain Indenture (as defined below)
pursuant to which the Issuer issued that certain Series 2002-1 Note (the
“Existing Series 2002-1 Note”) in favor of Gotham Funding Corporation
(“Gotham”); and

WHEREAS, the Issuer, Cartus and CRC previously entered into that certain Note
Purchase Agreement dated as of March 7, 2002 (as amended, the “Original Note
Purchase Agreement”) with Gotham, as the Purchaser, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“BTM”), as Administrative Agent, pursuant to which
Gotham purchased the Existing Series 2002-1 Note and agreed to fund certain
“Increases” thereunder from time to time; and

WHEREAS, pursuant to that certain Assignment and Acceptance Agreement (the “BTM
Assignment”) of even date herewith, (i) BTM and Gotham, collectively, have
assigned to Calyon and to Atlantic Asset Securitization LLC, (“Atlantic”), all
of their right, title and interest in and to the Original Note Purchase
Agreement and the Existing Series 2002-1 Note and (ii) Calyon and Atlantic have
agreed to assume all of the duties and obligations of BTM and Gotham under the
Original Note Purchase Agreement; and

WHEREAS, Atlantic may wish to enter into an Assignment and Acceptance Agreement
(as defined below) in the future in order to syndicate to other Conduit
Purchasers its interests in the Series 2002-1 Notes; and

WHEREAS, in connection with the foregoing, the parties hereto have agreed to
amend and restate the Original Note Purchase Agreement pursuant to the terms and
conditions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Original Note Purchase Agreement is hereby amended and
restated in its entirety as set forth below and the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Unless otherwise defined herein,
capitalized terms used in this Agreement have the meanings set forth in the
Indenture (as defined below). In addition, the following terms have the
following respective meanings:

“Administrative Agent” is defined in the preamble.

“Agreement” means this Amended and Restated Note Purchase Agreement, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto pursuant to which any
Purchaser assigns all or a portion of its rights and obligations under this
Agreement and the other Transaction Documents.

“Atlantic” is defined in the preamble.

“Available Amounts” is defined in Section 2.10.

“Available Funds” is defined in Section 7.11(b).

“Base Rate” means, with respect to any Interest Period, the daily average of a
fluctuating interest rate per annum as shall be in effect from time to time
during such Interest Period, which rate shall at all times be equal to the
higher of: (i) the rate of interest announced publicly in New York City by the
Administrative Agent from time to time as the Administrative Agent’s base rate
for borrowings in United States dollars; and (ii) one half of one percent per
annum above the Federal Funds Rate.

“Base Rate Tranche” means a Tranche for which interest is calculated by
reference to the Base Rate.

“BTM” is defined in the preamble.

“BTM Assignment” is defined in the preamble.

“Calyon” is defined in the preamble.

“Cartus” is defined in the preamble.

“Cartus Person” means each of the Originators and the Servicer.

“Commercial Paper Notes” means, with respect to any Conduit Purchaser, the
commercial paper notes issued by such Conduit Purchaser allocated in whole or in
part by its related Managing Agent to fund the investment of such Conduit
Purchaser in the Series 2002-1 Notes.

 

2



--------------------------------------------------------------------------------

“Commitment” means (i) with respect to each Committed Purchaser, the commitment
of such Committed Purchaser to purchase an interest in the Series 2002-1 Notes
on the Effective Date and to fund Increases on any Increase Date in accordance
herewith in an amount not to exceed the dollar amount set forth opposite such
Committed Purchaser’s name under the heading “Commitment” on Schedule II
attached hereto, as such amount may be increased or reduced pursuant to
Section 2.05 of this Agreement, minus the dollar amount of any Commitment or
portion thereof assigned by such Committed Purchaser in accordance with this
Agreement, plus the dollar amount of any increase to such Committed Purchaser’s
commitment consented to by such Committed Purchaser prior to the time of
determination and (ii) with respect to any assignee of a Committed Purchaser
pursuant to an Assignment and Acceptance Agreement, the commitment of such
assignee to purchase an interest in the Series 2002-1 Notes and to fund
Increases on any Increase Date in accordance herewith in an amount not to exceed
such assignee’s commitment, minus the dollar amount of such commitment or
portion thereof assigned by such assignee pursuant to an Assignment and
Acceptance prior to the time of determination.

“Commitment Termination Date” means April 10, 2012.

“Committed Percentage” means, for each Committed Purchaser within any Purchaser
Group, with respect to any date of determination, (i) a fraction (expressed as a
percentage) having as its numerator the Commitment of such Committed Purchaser
as of such date and as its denominator the sum of the Commitments of all
Committed Purchasers within the related Purchaser Group as of such date or
(ii) such other percentage as is agreed to by such Committed Purchaser and its
Managing Agent so long as the sum of the Committed Percentages for all Committed
Purchasers within the same Purchaser Group remains at 100%.

“Committed Purchaser” means, with respect to any Purchaser Group, each of the
financial institutions specified as such on Schedule II to this Agreement or in
the applicable Assignment and Acceptance Agreement pursuant to which such Person
becomes a party hereto and their respective successors and permitted assigns,
and “Committed Purchasers” shall mean, collectively, all of the foregoing.

“Conduit Purchaser” means, with respect any Purchaser Group, each Person
specified as such on Schedule II to this Agreement or in the Assignment and
Acceptance Agreement pursuant to which such Person became a party hereto and
their respective successors and permitted assigns (including any related
Permitted Conduit Assignee), and “Conduit Purchasers” shall mean, collectively,
all of the foregoing.

“CP Disruption” means the inability of any Conduit Purchaser, at any time,
whether as a result of a prohibition or any other event or circumstance
whatsoever, to raise funds through the issuance of its Commercial Paper Notes in
the United States commercial paper market.

“CP Rate” means, with respect to any Conduit Purchaser for any Interest Period
and the related CP Tranche, a rate per annum equal to the sum of (i) the rate
(or if more than one rate, the weighted average of the rates) determined by
converting to an interest-bearing equivalent rate per annum, the discount rate
(or rates) at which Commercial Paper Notes issued

 

3



--------------------------------------------------------------------------------

to fund or maintain such CP Tranche, as the case may be, may be sold by any
placement agent or commercial paper dealer selected by its related Managing
Agent (as agreed between each such agent or dealer and such Managing Agent),
plus (ii) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Commercial Paper Notes, expressed
as a percentage of such face amount and converted to an interest-bearing
equivalent rate per annum.

“CP Tranche” means a Tranche for which interest is calculated by reference to
the CP Rate.

“CRC” is defined in the preamble.

“Decrease” shall mean any reduction in the Outstanding Amount pursuant to
Section 2.02(c).

“Decrease Date” shall mean the date on which any reduction to the Outstanding
Amount pursuant to Section 2.02(c) is distributed to the Noteholders under
Section 9.04 of the Indenture.

“Effective Date” means April 10, 2007.

“Environmental Laws” is defined in the Purchase Agreement.

“Eurodollar Reporting Date” means, for any Interest Period, the second Business
Day prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Tranche for any Interest Period, a rate per
annum equal to the sum of (i) the London Interbank Offered Rate for deposits in
United States dollars in an amount comparable to such Tranche and for a period
equal to such Interest Period which appears on Reuters Screen LIBOR01 Page (or
any successor page) as of 11:00 a.m., London time, on the related Eurodollar
Reporting Date, divided by the remainder of one minus the Eurodollar Reserve
Percentage applicable during such Interest Period, if any, plus (ii) the
Eurodollar Rate Margin. If such London Interbank Offered Rate does not appear on
Reuters Screen LIBOR01 Page (or any successor page), the rate for such day will
be determined on the basis of the rates at which deposits in United States
dollars in an amount comparable to such Tranche and for a period equal to such
Interest Period are offered to the Administrative Agent at approximately 11:00
a.m., London time, on such Eurodollar Reporting Date by prime banks in the
London interbank market.

“Eurodollar Rate Disruption Event” means, for any Owner, for any Interest
Period, any of the following: (i) a determination by such Owner that it would be
contrary to law or the directive of any central bank or other governmental
authority to obtain United States dollars in the London interbank market to fund
or maintain its investment in the Series 2002-1 Notes for such Interest Period,
(ii) the inability of such Owner, by reason of circumstances affecting the
London interbank market generally, to obtain United States dollars in such
market to fund its investment in the Series 2002-1 Notes for such Interest
Period or (iii) a determination by such Owner that the maintenance of its
investment in the Series 2002-1 Notes for such Interest Period at the Eurodollar
Rate will not adequately and fairly reflect the cost to such Owner of funding
such investment at such rate.

 

4



--------------------------------------------------------------------------------

“Eurodollar Rate Margin” is defined in the Fee Letter.

“Eurodollar Reserve Percentage” means, as of any day, the percentage (expressed
as a decimal) in effect on such day, as prescribed by the Board of Governors of
the Federal Reserve System (or any successor), for determining the maximum
reserve requirements applicable to “Eurocurrency Liabilities” pursuant to
Regulation D or any other applicable regulation of the Board of Governors of the
Federal Reserve System (or any successor) which prescribes reserve requirements
applicable to “Eurocurrency Liabilities” as currently defined in Regulation D.

“Eurodollar Tranche” means a Tranche for which interest is calculated by
reference to the Eurodollar Rate.

“Existing Series 2002-1 Note” is defined in the preamble.

“Facility Fee” is defined in the Fee Letter.

“Federal Bankruptcy Code” means the federal bankruptcy code of the United States
of America codified in Title 11 of the United States Code, as amended, modified,
succeeded or replaced from time to time.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Collections” is defined in the Fee Receivables Purchase Agreement.

“Fee Letter” means the Fee Letter of even date herewith between Calyon and the
Issuer.

“Fifth Omnibus Amendment” means that certain Fifth Omnibus Amendment and
Agreement, dated as of even date herewith, among Cartus, CRC, the Issuer, the
Trustee, Calyon, Atlantic, and Realogy.

“Gotham” is defined in the preamble.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

5



--------------------------------------------------------------------------------

“Increase” shall mean any funding by the Purchasers pursuant to Section 2.02(a)
which increases the Outstanding Amount.

“Increase Date” shall mean the date on which any Increase is funded.

“Increase Request” means a request for an Increase in substantially the form
attached hereto as Exhibit B.

“Indemnified Party” is defined in Section 5.02.

“Indemnity Amounts” means all indemnities and analogous payment due from the
Issuer under Section 2.08, Section 5.02, and/or Section 7.08 of this Agreement.

“Indenture” means that certain Indenture dated as of March 7, 2002 among the
Issuer, and The Bank of New York, as Trustee, paying agent, authentication
agent, transfer agent, and registrar, as amended through the Fifth Omnibus
Amendment, and as hereafter amended, restated, supplemented or otherwise
modified from time to time.

“Lead Arranger” is defined in the preamble.

“Lien” has the meaning given in the Fee Receivables Purchase Agreement.

“Liquidity Provider” means the Person or Persons which provide liquidity support
to a Conduit Purchaser pursuant to a Liquidity Provider Agreement.

“Liquidity Provider Agreement” means an agreement between a Conduit Purchaser
and a Liquidity Provider evidencing the obligation of such Liquidity Provider to
provide liquidity support to such Conduit Purchaser in connection with the
issuance by such Conduit Purchaser of Commercial Paper Notes.

“Lockbox Agreement” is defined in the Servicing Agreement.

“Losses” is defined in Section 5.02.

“Managing Agent” means with respect to any Purchaser Group, the Person
identified as such on Schedule II to this Agreement or in the Assignment and
Acceptance Agreement pursuant to which the members of such Purchaser Group
became parties hereto.

“Monthly Originator Report” has the meaning given in the Servicing Agreement.

“Notes” means the Series 2002-1 Notes.

“Original Note Purchase Agreement” is defined in the preamble.

“Originator” is defined in the preamble.

“Other Taxes” is defined in Section 2.08.

 

6



--------------------------------------------------------------------------------

“Owner” means (a) each Conduit Purchaser, (b) each Committed Purchaser, (c) each
Liquidity Provider, Program Support Provider or other Person that has purchased,
or has entered into a commitment to purchase, the Series 2002-1 Notes or an
interest therein from a Conduit Purchaser pursuant to a Liquidity Provider
Agreement, Program Support Agreement or otherwise, and (d) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit Purchaser.

“Performance Guarantor” means Realogy.

“Performance Guaranty” means that certain Amended and Restated Guaranty from
Realogy dated as of even date herewith.

“Permitted Conduit Assignee” means, with respect to any Purchaser Group, any
commercial paper conduit administered by the Managing Agent for such Purchaser
Group or any of its Affiliates.

“Permitted Lien” has the meaning given in the Purchase Agreement.

“Pool Collections” is defined in the Receivables Purchase Agreement.

“Process Agent” is defined in Section 7.06.

“Program Fee” is defined in the Fee Letter.

“Program Support Agreement” means an agreement between a Conduit Purchaser and a
Program Support Provider evidencing the obligation of such Program Support
Provider to provide liquidity or credit enhancement or asset purchase facilities
for or in respect of any assets or liabilities of such Conduit Purchaser in
connection with the issuance by such Conduit Purchaser of Commercial Paper
Notes.

“Program Support Provider” means the Person or Persons who will provide program
support to a Conduit Purchaser pursuant to a Program Support Agreement.

“Pro Rata Share” means, for a Purchaser Group at any time of determination, a
fraction (expressed as a percentage) having the Purchaser Group Limit for such
Purchaser Group as its numerator and the Stated Amount as its denominator;
provided, however, that if any Purchaser fails to fund any amount as required
hereunder, “Pro Rata Share” shall mean, for purposes of making all distributions
hereunder, a fraction (expressed as a percentage) having the portion of the
Outstanding Amount funded by each Purchaser Group as its numerator and the
Outstanding Amount as its denominator.

“Purchase” means the purchase of the Series 2002-1 Notes from Gotham by the
Purchasers on the Effective Date.

“Purchase Agreement” means that certain “CMGFSC Purchase Agreement” dated
March 7, 2002, between Cartus Corporation and Cartus Relocation Corporation, as
amended through the Fifth Omnibus Amendment, and as hereafter amended, restated,
supplemented, or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Purchaser” means, a Conduit Purchaser or Committed Purchaser as the context
requires and “Purchasers” means collectively, the Conduit Purchasers and the
Committed Purchasers.

“Purchaser Group” means each group of Purchasers consisting of one or more
Conduit Purchasers and any Permitted Conduit Assignees of such Conduit
Purchasers, the related Committed Purchasers, the related Liquidity Provider(s)
and Program Support Provider(s), if any, the related Managing Agent and their
respective permitted assigns.

“Purchaser Group Limit” means (i) with respect to each Purchaser Group existing
on the date hereof, the amount set forth opposite the name of such Purchaser
Group on Schedule II attached hereto, as such amount may be increased or
decreased pursuant to Section 2.05 hereof, or reduced pursuant to
Section 7.04(c) hereof and (ii) with respect to any other Purchaser Group, the
amount indicated in the Assignment and Acceptance Agreement pursuant to which
the members of such Purchaser Group become parties to this Agreement, as such
amount may be increased or decreased pursuant to Section 2.05 hereof, or reduced
pursuant to Section 7.04(c) hereof.

“Rate Type” means the Eurodollar Rate, the Base Rate or the CP Rate.

“Rating Agencies” means, collectively, Fitch, Moody’s and Standard & Poor’s, and
their respective successors in interest.

“Realogy” means Realogy Corporation, a Delaware corporation, and its successors.

“Receivable” is defined in the Purchase Agreement.

“Reporting Date” is defined in the Servicing Agreement.

“Required Managing Agents” means, at any time, Managing Agents representing
Purchaser Groups which hold Series 2002-1 Notes that represent at least 66  2/3%
of the Outstanding Amount or, if the Outstanding Amount is zero, Managing Agents
representing Purchaser Groups with Pro Rata Shares of not less than 66  2/3%.

“Revolving Period” shall mean the period beginning on the Effective Date and
ending upon the commencement of the Amortization Period.

“Series 2002-1 Notes” means the Notes executed hereunder in substitution for the
Existing Series 2002-1 Note.

“Servicer” is defined in the preamble.

“Servicer Default” is defined in the Servicing Agreement.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing

 

8



--------------------------------------------------------------------------------

debts and liabilities (including contingent liabilities) as they become absolute
and matured, (ii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (iii) such Person is not
incurring debts or liabilities beyond its ability to pay such debts and
liabilities as they mature and (iv) such Person is not engaged in any business
or transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.

“Stated Amount Increase Notice” is defined in Section 2.05(b).

“Taxes” is defined in Section 2.08(a).

“Tranche” is defined in Section 2.04.

“Transferred Employee” is defined in the Purchase Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Weekly Activity Report” has the meaning given in Section 3.07(d) of the
Servicing Agreement.

“Yield Protection Amount” means any amounts owing by the Issuer under
Section 2.06 or 2.07 of this Agreement.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
in the United States. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and Section,
Schedule and Exhibit references contained in this Agreement are references to
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” means “including without limitation.”

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

PURCHASE AND SALE OF SERIES 2002-1 NOTES

SECTION 2.01. Purchase and Transfer of Series 2002-1 Notes.

(a) On the terms and subject to the conditions set forth in this Agreement and
the BTM Assignment, and in reliance on the covenants, representations and
agreements set forth herein and therein, on the Effective Date (i) Atlantic
Asset Securitization LLC, (“Atlantic”),

 

9



--------------------------------------------------------------------------------

acting through Calyon as Managing Agent, may, in its discretion, and Calyon New
York Branch, acting through Calyon as Managing Agent, shall, if Atlantic
determines not to so purchase, purchase from BTM, on the date hereof, the
Existing Series 2002-1 Notes issued to its related Managing Agent having an
aggregate maximum face amount equal to the applicable Purchaser Group Limit.
Without limiting any other provision of this Agreement, the obligation of Calyon
or Atlantic to acquire an interest in the Existing Series 2002-1 Note is subject
to the satisfaction of the conditions precedent set forth in Section 3.01
hereof.

(b) On the Effective Date, the Issuer will cause the Trustee to, upon surrender
to the Trustee of the Existing Series 2002-1 Note, deliver to Calyon, as
Managing Agent on behalf of the Purchasers in its Purchaser Group, a replacement
Series 2002-1 Note, dated as of the Effective Date, registered in the name of
such Managing Agent, having a face amount equal to the Purchaser Group Limit of
its Purchaser Group, and duly authenticated by the Authentication Agent in
accordance with the provisions of the Indenture upon delivery to the Trustee of
the Existing Series 2002-1 Notes. Such Series 2002-1 Note shall be delivered in
exchange for, and in payment for, and not in payment of, the Existing Series
2002-1 Note and is not intended to constitute a novation thereof. The Series
2002-1 Notes shall mature and be payable in full on the Final Stated Maturity
Date unless the maturity thereof is accelerated pursuant to Section 5.02 of the
Indenture.

(c) The Series 2002-1 Notes shall be issued in registered form, shall evidence
the outstanding indebtedness owed from time to time by the Issuer thereunder and
shall be payable at the times and in the amounts required under the Indenture.
Each Managing Agent, on behalf of the Purchasers in the related Purchaser Group,
shall be and is hereby authorized to record on the grid attached to its Series
2002-1 Note held by it on behalf of the Purchasers in the related Purchaser
Group (or at its option, in its internal books and records) the date and amount
of the initial funding of its Pro Rata Share of the Outstanding Amount and the
date and amount of each Increase, the amount of each repayment of the principal
amount represented by such Series 2002-1 Note, the portions of its Series 2002-1
Note that are from time to time allocated to the CP Tranche, any Base Rate
Tranche and any Eurodollar Tranche, and any reductions to the Stated Amount;
provided, that failure to make any recordation on the grid or records or any
error in recordation shall not adversely affect any Purchaser’s rights with
respect to its right to receive principal and interest under a Series 2002-1
Note.

SECTION 2.02. Increases and Reductions to the Outstanding Amount.

(a) Subject to the terms and conditions set forth in this Agreement and in the
Indenture, the Issuer may, in its discretion, at any time during the Revolving
Period deliver to the Trustee, each Managing Agent and the Administrative Agent,
an Increase Request not less than two Business Days prior to the applicable
Increase Date, provided, that:

(i) after giving effect to such Increase, (A) the Outstanding Amount shall not
exceed the Stated Amount at such time; (B) the Pro Rata Share of the Outstanding
Amount funded by each Purchaser Group shall not exceed its Purchaser Group Limit
and (C) the portion of the Outstanding Amount funded by any Committed Purchaser
shall not exceed its Commitment;

 

10



--------------------------------------------------------------------------------

(ii) the Increase Request shall specify: (A) the proposed date of the requested
Increase, (B) the amount of the requested Increase (which shall be in a minimum
amount of $1,000,000 or an integral multiple of $1,000,000 in excess thereof or,
such other amounts as may be agreed among the Issuer and the Managing Agents),
(C) the bank account to which the funds from such Increase should be sent and
(D) the requested Rate Type(s); and

(iii) if such Increase would cause the Required Asset Amount to be greater than
the Net Receivables Balance as shown on the most recent Monthly Originator
Report (or, if less, the Net Receivables Balance shown on the most recent Weekly
Activity Report, if applicable), each Managing Agent must have received an
interim servicing report, in a form to be mutually agreed upon by the Issuer and
the Managing Agents, based on the most recently available interim reporting,
which demonstrates that such Increase will not cause an Asset Amount Deficiency
to occur.

(b) Subject to the terms and conditions set forth in this Agreement (including
Section 3.02 hereof) and the Indenture, on each Increase Date the Conduit
Purchasers in each Purchaser Group, acting through the related Managing Agent,
may (but are not committed to) at the request of the Issuer pursuant to an
Increase Request, fund such Purchaser Group’s Pro Rata Share of the requested
Increase in amounts to be allocated among such Conduit Purchasers by the related
Managing Agent. If any Conduit Purchaser chooses at any time not to fund its
portion of such Purchaser Group’s Pro Rata Share of a requested Increase when
requested by the Issuer, on the applicable Increase Date, the related Committed
Purchasers, acting through the related Managing Agent, shall, subject to the
conditions set forth in Section 3.02 hereof, fund their respective Committed
Percentages of the related Purchaser Group’s Pro Rata Share of the amount of
such Increase. Each funding of a Purchaser Group’s Pro Rata Share of an Increase
shall be paid by the related Purchasers to an account designated by the related
Managing Agent. Each Managing Agent shall deliver its Purchaser Group’s Pro Rata
Share of the amount of each Increase to the Issuer in U.S. Dollars in
immediately available funds by 1:00 p.m. (New York City time) on the related
Increase Date to an account designated by the Issuer prior to the Increase Date.
Each Increase funded by the Purchasers hereunder shall represent an increase in
the Outstanding Amount. Each Managing Agent shall provide prompt notice to the
Issuer and each other Managing Agent if any Conduit Purchaser in its Purchaser
Group elects not to fund its share of any Increase.

(c) Subject to the terms and conditions set forth in the Indenture, at any time
during the Revolving Period, in addition to the optional redemption provisions
set forth in Section 12.02 of the Indenture, the Issuer shall have the right to
reduce the Outstanding Amount by at least $1,000,000 (or such other amounts as
may be agreed among the Issuer and the Managing Agents) by causing Pool
Collections and/or Fee Collections to be allocated to the Principal Subaccount
for application towards principal payments of the Series 2002-1 Notes; provided,
that (i) the Issuer shall give at least two (2) Business Days prior written
notice to the Managing Agents, the Administrative Agent and the Trustee in
respect of such reduction; (ii) such reduction of the Outstanding Amount shall
be applied to reduce the outstanding principal amount of the Series 2002-1 Note
held by each Purchaser Group ratably in accordance with its Pro Rata Share and
(iii) unless the date of such reduction is a Distribution Date, the Issuer shall
pay to the Managing Agents (for the account of the Purchasers in the related
Purchaser Group), the amount of any funding losses incurred by the Purchasers in
connection with such reduction in accordance with Section 2.09 of this
Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 2.03. Calculation and Payment of Interest and Fees.

(a) Each Managing Agent shall, on or prior to the first day of each Interest
Period, notify the Trustee and the Servicer of the Tranche Rate which will be
applicable to each Tranche during such Interest Period and such Managing Agent
shall, no later than the Business Day preceding the next Reporting Date, notify
such parties of the total interest to be paid for each such Tranche and the
total Monthly Program Fees to be paid to its Purchaser Group on the relevant
Distribution Date.

(b) Interest on each Tranche during each Interest Period shall accrue at the
applicable Tranche Rate for such Interest Period and all accrued and unpaid
interest on each Tranche shall be payable on each Distribution Date in
accordance with the terms of the Indenture. Interest with respect to any Tranche
due but not paid on any Distribution Date will be due on the next succeeding
Distribution Date together with Additional Interest as calculated in accordance
with the terms of the Indenture.

(c) The Issuer shall pay to each Managing Agent, for the account of the
Purchasers in the related Purchaser Group, the Facility Fee and Program Fee
pursuant to the Fee Letter. The Facility Fee and the Program Fee will constitute
“Monthly Program Fees” as defined in the Indenture and shall be due and payable
on each Distribution Date pursuant to Section 9.04 of the Indenture.

SECTION 2.04. Tranches.

(a) Each funding made by the Purchasers in the same Purchaser Group on any
Increase Date having one Rate Type shall be referred to herein as a “Tranche”.
The Issuer shall select the Rate Type(s) to apply to each Tranche for the
related Interest Period in the related Increase Request; provided, however, that

(i) the selection of such Rate Type(s) shall be subject to the approval of each
Managing Agent in its sole and absolute discretion;

(ii) if any Managing Agent notifies the Issuer and the Servicer that a CP
Disruption has occurred, the Eurodollar Rate shall automatically apply to any CP
Tranche from and after such notice until such Managing Agent notifies the Issuer
and the Servicer that such CP Disruption has ceased (it being agreed that each
Managing Agent shall give the Issuer and the Servicer prompt notice that any
such CP Disruption has ceased); and

(iii) any portion of the Outstanding Amount that is not allocated to a CP
Tranche shall be a Eurodollar Tranche unless: (A) on or prior to the first day
of the next related Interest Period, such Managing Agent has given the Issuer
and the Servicer notice that a Eurodollar Rate Disruption Event has occurred and
such Managing Agent shall not have subsequently notified the Servicer and the
Issuer that such Eurodollar Rate Disruption Event no longer exists (it being
agreed that each Managing Agent shall give

 

12



--------------------------------------------------------------------------------

the Issuer and the Servicer prompt notice that any such Eurodollar Rate
Disruption Event no longer exists); (B) such Managing Agent did not receive
notice that such Tranche was to be a Eurodollar Tranche by 11:00 A.M. (New York
City time) on the second Business Day preceding the first day of such Interest
Period; or (C) the Outstanding Tranche Amount of such Tranche is less than
$1,000,000, in any of which events such Tranche shall be a Base Rate Tranche.

The Administrative Agent shall promptly, upon the request of any party, notify
each Managing Agent, the Issuer and the Servicer of the Eurodollar Rate
applicable to any Eurodollar Tranche or the Base Rate applicable to any Base
Rate Tranche.

(b) The Managing Agents may at any time after the occurrence and during the
continuance of any Amortization Event, or at any time after the Amortization
Period has commenced either (i) divide any Tranche into two or more Tranches
having an aggregate Outstanding Tranche Amount equal to the Outstanding Tranche
Amount of such divided Tranche, or (ii) combine any two or more Tranches into a
single Tranche having an Outstanding Tranche Amount equal to the aggregate of
the Outstanding Tranche Amounts of such Tranches; provided, however, that no
Tranche owned by any Conduit Purchaser may be combined with a Tranche owned by
any other Purchaser and no Tranche held by the Committed Purchasers in any
Purchaser Group may be combined with any Tranche held by the Committed
Purchasers in any other Purchaser Group; and provided further that if any such
Tranche is requested to become a Eurodollar Tranche, such notice must be
received at least two Business Days’ prior to the last day of the Tranche Period
for such Tranche.

SECTION 2.05. Reductions and Increases to Stated Amount.

(a) The Issuer may at any time, upon at least two (2) Business Days’ prior
written notice to each Managing Agent, the Trustee and the Administrative Agent,
such notice to be in the form of Exhibit C hereto, terminate in whole or reduce
in part the Stated Amount; provided, however, that each partial reduction shall
(i) be in an amount equal to $5,000,000 or an integral multiple thereof,
(ii) reduce each Purchaser Group Limit hereunder ratably in accordance with the
respective Purchaser Group’s Pro Rata Share of such reduction to the Stated
Amount and (iii) reduce each Committed Purchaser’s Commitment ratably within
their respective Purchaser Group in accordance with each Committed Purchaser’s
Committed Percentage.

(b) The Issuer may, from time to time upon at least thirty (30) days’ prior
written notice to each Managing Agent, the Trustee and the Administrative Agent,
request an increase to the Stated Amount. Each such notice shall be
substantially in the form of Exhibit D hereto (each a “Stated Amount Increase
Notice”) and shall specify (i) the proposed date such increase shall become
effective, (ii) the proposed amount of such increase, which amount shall be at
least $5,000,000; (iii) the identity of the Purchaser Group(s) (and members
thereof) whose Purchaser Group Limit(s) will be increased in connection
therewith; (iv) the identity of all Committed Purchasers in such Purchaser Group
and the amount of their respective Commitments after giving effect to such
increase in the Stated Amount; and (v) a recalculation of the Pro Rata Shares
which will become effective upon such increase in the Stated Amount. No such
increase shall become effective unless and until (x) either (i) the Commitments
of the Committed Purchasers in such Purchaser Group have been increased by the
amount of such increase in the Stated Amount, as evidenced by the Managing Agent
for such Purchaser Group and each of the

 

13



--------------------------------------------------------------------------------

Purchasers in such Purchaser Group executing such Stated Amount Increase Notice
or (ii) one or more additional Purchaser Groups have become parties to this
Agreement by executing a joinder agreement in form and substance reasonably
acceptable to the Required Managing Agents and the Issuer. Notwithstanding
anything to the contrary set forth herein, nothing contained in this Agreement
shall constitute a commitment on the part of any Purchaser hereunder to agree to
any such increase, or to assume or increase any obligation to the Issuer at any
time.

SECTION 2.06. Increased Costs. If, after the date hereof due to either the
introduction of or any change in, or in the interpretation of, (i) any law or
regulation by the Governmental Authority that promulgated or administers
compliance with such law or regulation (other than laws or regulations with
respect to income taxes, branch profits or franchise taxes based on income or
gross receipts) or (ii) any guideline or request from any central bank or other
Governmental Authority or similar agency, including, without limitation, the
Financial Accounting Standards Board (“FASB”) or any comparable entity (whether
or not having the force of law), any reserve or deposit or similar requirement
shall be imposed, modified or deemed applicable, any basis of taxation shall be
changed (other than as a result of a change in laws and regulations with respect
to income tax, branch profits or franchise taxes) or any other condition shall
be imposed, and there shall be any increase in the cost to any Owner of making,
funding, or maintaining the principal outstanding under, a Series 2002-1 Note or
in the cost to any Owner of agreeing to make, fund, or maintain any principal
outstanding under, a Series 2002-1 Note, then the Issuer shall from time to
time, upon demand by any such Owner, by the submission of the certificate
described below, pay to such Owner, additional amounts sufficient to compensate
such Owner for such increased cost; provided, however, that before making any
such demand, such Owner has agreed to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to take such steps
(including the designation of a different applicable lending office) as would
avoid the need for, or reduce the amount of, such additional cost and would not,
in the judgment of such Owner, be otherwise disadvantageous to such Owner. A
certificate setting forth in reasonable detail the reasons for and the amount of
such increased cost submitted to the Issuer and the Trustee by the relevant
Owner, or the related Managing Agent on behalf of such Owner, shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.07. Increased Capital. If any Owner determines that compliance with
any law or regulation or any guideline or request or any written interpretation
from any central bank or other Governmental Authority or similar agency,
including, without limitation, FASB or any comparable entity (whether or not
having the force of law) which is introduced, implemented or received by such
Owner after the date hereof, affects or would affect capital adequacy or the
amount of capital required or expected to be maintained by such Owner or any
corporation controlling such Owner and that the amount of such capital is
increased as a result of the existence of this Agreement, the Indenture or the
obligations of a Liquidity Provider under a Liquidity Provider Agreement or the
obligations of a Program Support Provider under a Program Support Agreement, or
has or would have the effect of reducing such Owner’s rate of return on capital
then, upon demand by any such Owner, by the submission of the certificate
described below, the Issuer shall pay to such Owner, from time to time, as
specified by such Owner, additional amounts sufficient to compensate such Owner
in light of such circumstances, to the extent that such Owner reasonably
determines such increase in capital to be allocable to a Series 2002-1 Note or
the existence of this Agreement, the Indenture, any Liquidity Provider’s

 

14



--------------------------------------------------------------------------------

obligations under a Liquidity Provider Agreement or any Program Support
Provider’s obligations under a Program Support Agreement. In determining such
amounts, such Owner may use any reasonable averaging and attribution methods,
consistent with the averaging and attribution methods generally used by such
Owner in connection with commitments of that type. A certificate as to such
amounts submitted to the Issuer and the Trustee by the relevant Owner, or by the
related Managing Agent on behalf of such Owner, setting forth the basis therefor
and calculation thereof in reasonable detail, shall be conclusive and binding
for all purposes, absent manifest error.

SECTION 2.08. Taxes.

(a) All payments made by the Issuer under this Agreement, the Indenture, the Fee
Letter and any Series 2002-1 Note to or for the benefit of a Series Noteholder,
the Administrative Agent or any Owner shall be made, to the extent allowed by
law, free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority having taxing authority
(excluding income taxes, branch profits or franchise taxes based on income or
gross receipts) imposed on such Person as a result of any present or former
connection between the jurisdiction of the government or taxing authority
imposing such tax or any political subdivision or taxing authority thereof or
therein and such Person (other than any connection arising solely from such
Person having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement, the Indenture or a Series 2002-1
Note or any other related document to which such Person is a party) (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to or under the Series 2002-1 Note, (i) the
sum payable by the Issuer shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.08), the relevant Person receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Issuer shall make such deductions, and (iii) the Issuer shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law.

(b) In addition, the Issuer agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to any Liquidity Provider
Agreement (hereinafter “Other Taxes”).

(c) Subject to the provisions set forth in this Section 2.08, the Issuer will
indemnify each Purchaser, the Administrative Agent and each Owner for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.08) paid by such Purchaser, the Administrative Agent and each Owner
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, provided, that such Purchaser, the Administrative Agent
or such Owner, in making a demand for indemnity, shall provide the Issuer with a
certificate from the relevant taxing authority or from a responsible officer of
such Person stating or otherwise evidencing that such Person has made payment of
such Taxes or Other Taxes and will provide a copy of or extract from
documentation, if available, furnished by such

 

15



--------------------------------------------------------------------------------

taxing authority evidencing assertion or payment of such Taxes or Other Taxes.
Whenever any Taxes are payable by the Issuer, within 30 days thereafter the
Issuer shall send to the applicable Purchaser, the Administrative Agent and any
applicable Owner a certified copy of an original official receipt received by
the Issuer showing payment thereof. If the Issuer fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the applicable
Purchaser, the Administrative Agent and any applicable Owner the required
receipts or other required documentary evidence, the Issuer shall indemnify such
Person for any incremental Taxes, interest or penalties that such Person is
legally required to pay as a result of any such failure. The agreements in this
subsection shall survive the termination of this Agreement, the Indenture and
the payment of the Series 2002-1 Notes.

(d) On or before the date it becomes a Noteholder (and, so long as it may
properly do so, periodically thereafter, as may be required by applicable law,
to keep forms up to date), any Noteholder that is organized under the laws of a
jurisdiction outside the United States of America shall deliver to the Servicer,
the Trustee and the Paying Agent any certificates, documents or other evidence
that shall be required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto to establish its exemption from existing United States
federal withholding requirements, including (i) two original copies of Internal
Revenue Service Form W-8 BEN or Form W-8-ECI or successor applicable form,
properly completed and duly executed by such Noteholder certifying that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.

(e) If any such Series Noteholder does not comply with Section 2.08(d), amounts
payable to such Series Noteholder under this Section 2.08 shall be limited to
amounts that would have been payable under this section if such Series
Noteholder had so complied.

(f) All Taxes and Other Taxes owing under this Section 2.08 shall be payable in
accordance with Section 7.11.

SECTION 2.09. Funding Losses.

(a) If, for any reason, a principal payment with respect to any CP Tranche or
any Eurodollar Tranche shall occur on any date which is not the last day of the
applicable Interest Period, the Issuer shall compensate each Purchaser, upon
demand, for all funding losses by paying to such Purchaser an amount equal to
the sum of (i) the amount of interest which would have accrued on the relevant
Tranche but for such prepayment through the last day of the relevant Interest
Period less the interest earned by such Purchaser by investing such funds in
investments permissible (in the case of the Conduit Purchaser) for the
commercial paper program of the Conduit Purchaser and (ii) all reasonable
out-of-pocket expenses which such Purchaser may sustain or incur as a
consequence of such prepayment. Such amounts shall be payable as Breakage
Amounts by the Issuer pursuant to Section 9.04 of the Indenture.

(b) In addition to the foregoing, the Issuer shall compensate each Owner, upon
its written demand, for all losses, expenses and liabilities on account of any
liquidation or reemployment of deposits or other funds acquired by such party to
make, fund or maintain a Tranche, (i) if by reason of the acts or omissions of
the Issuer, the funding of any CP Tranche or Eurodollar Tranche does not occur
on a date specified therefor in the relevant funding request;

 

16



--------------------------------------------------------------------------------

(ii) if for any reason any payment, prepayment or conversion of principal of any
CP Tranche or Eurodollar Tranche occurs on a date which is not the last day of
the Interest Period for such Tranche or (iii) as a consequence of any required
conversion of any CP Tranche or Eurodollar Tranche to a Tranche for which
interest is calculated at another Rate Type prior to the last day of the
Interest Period for the relevant Tranche. A certificate setting forth in
reasonable detail the reasons for and the amount of such demand submitted to the
Issuer by such Owner, shall be conclusive and binding for all purposes, absent
manifest error. Such amounts shall be payable as Breakage Amounts by the Issuer
pursuant to Section 9.04 of the Indenture.

SECTION 2.10. Nonrecourse Obligations. Notwithstanding any provision in any
other Section of this Agreement to the contrary, the obligation of the Issuer to
pay any amounts payable to a Purchaser or any other Owner pursuant to Sections
2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 of this Agreement shall be without
recourse to the Issuer (or its assignee, if applicable), the Servicer (or any
Person acting on behalf of any of them), the Trustee or any other Owner or any
affiliate, officer or director of any of them, and the obligation of the Issuer
to pay any amounts hereunder shall be limited solely to the application of Pool
Collections and other amounts (collectively, the “Available Amounts”) required
to be distributed to the Managing Agents, on behalf of the related Purchasers,
in the Indenture, to the extent that such amounts are available for
distribution. In the event that amounts payable to a Purchaser or any other
Owner pursuant to this Agreement exceed the Available Amounts, the excess of the
amounts due hereunder (and subject to this Section 2.10) over the Available
Amounts paid shall not constitute a “claim” under Section 101(5) of the Federal
Bankruptcy Code against the applicable party until such time as such party has
Available Amounts.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to Purchase. The Purchase is subject to the
satisfaction of each of the following conditions on or prior to the Effective
Date (any or all of which (except Section 3.01(c)) may be waived by the Managing
Agents in their sole and absolute discretion:

(a) The Managing Agents shall have received on or before the date hereof each of
the items listed on Schedule I hereto, each (unless otherwise indicated) dated
the date hereof, in form and substance reasonably satisfactory to the Managing
Agents;

(b) Each of the representations and warranties of Cartus, CRC, the Issuer, the
Servicer, Realogy or the Trustee made in this Agreement, the Indenture, and each
other Transaction Document shall be true and correct in all material respects as
of the date hereof as though made as of such time (except to the extent that
they expressly relate to an earlier or later time);

(c) No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to the Purchase);

 

17



--------------------------------------------------------------------------------

(d) Immediately after giving effect to the Purchase, no Asset Amount Deficiency
shall exist and be continuing;

(e) All fees required to be paid on or prior to the date hereof in accordance
with the Fee Letter and the Administrative Agent Fee Letter shall have been paid
in full in accordance with the terms thereof; and

(f) Each Managing Agent shall have received a written confirmation from each of
the Rating Agencies that the Purchase hereunder will not result in a downgrade
or withdrawal of the rating of the Commercial Paper Notes of the Conduit
Purchasers in the related Purchaser Group or shall have confirmed to the
Administrative Agent that no such written confirmation from the Rating Agencies
is necessary to maintain such rating.

SECTION 3.02. Conditions Precedent to each Increase. The funding of any Increase
under this Agreement shall be subject to the satisfaction, as of the applicable
Increase Date, of each of the following conditions:

(a) Each of the representations and warranties of Cartus, CRC, the Issuer, the
Servicer, Realogy or the Trustee made in this Agreement, the Indenture, and each
other Transaction Document shall be true and correct in all material respects as
of the date hereof as though made as of such time (except to the extent that
they expressly relate to an earlier or later time); and

(b) No Amortization Event, Servicer Default or Event of Default or event that
with the giving of notice or lapse of time or both would constitute such an
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to such Increase); and

(c) Immediately after giving effect to such Increase, no Asset Amount Deficiency
shall exist and be continuing; and

(d) Each of this Agreement, the Indenture, the Series 2002-1 Notes and each
other Transaction Document shall remain in full force and effect; and

(e) Each Managing Agent shall have received such other approvals, documents,
agreements, certificates or opinions as they may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Issuer. Each of the
representations and warranties made by the Issuer as of the Effective Date
pursuant to the Indenture is incorporated herein by reference and all such
representations and warranties are remade as of the Effective Date for the
benefit of the Purchasers, the Managing Agents and the Administrative Agent. In
addition, the Issuer hereby represents and warrants to the Purchasers, the
Managing Agents and the Administrative Agent as of the Effective Date and each
date of any Increase that:

 

18



--------------------------------------------------------------------------------

(a) The Existing Series 2002-1 Notes have been duly and validly authorized, have
been duly and validly issued and outstanding and are entitled to the benefits of
the Indenture, and this Agreement.

(b) Each of the Indenture, and, assuming the due authorization, execution and
delivery by each of the other parties thereto, this Agreement, is in full force
and effect and no default or other event or circumstance has occurred thereunder
or in connection therewith that could result in the termination of any such
agreement or any other interruption of the ongoing performance of the
obligations by the Issuer under each such agreement.

(c) Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 7.05 and their compliance with the agreements
set forth therein, it is not necessary, in connection with the offer, sale and
delivery of the Series 2002-1 Notes to the Purchasers, to register the Series
2002-1 Notes under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended;

(d) The Issuer is a limited liability company duly formed and validly existing
in good standing under the laws of the State of Delaware and has full power and
authority to own its properties and to conduct its business as such properties
are presently owned and as such business is presently conducted, is qualified to
do business and is in good standing as a foreign limited liability company and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualification, licenses or approvals and in which the failure so to qualify or
to obtain such licenses and approvals or to preserve and maintain such
qualification, licenses or approvals could reasonably be expected to give rise
to a Material Adverse Effect;

(e) The Issuer (i) has all necessary limited liability company power and
authority (A) to execute and deliver this Agreement, the Series 2002-1 Notes,
the Fifth Omnibus Amendment and the other Transaction Documents to which it is a
party and (B) to perform its obligations under this Agreement, the Series 2002-1
Notes, the Indenture and the other Transaction Documents to which it is a party
(as modified by the Fifth Omnibus Amendment) and (ii) has duly authorized by all
necessary action the execution, delivery and performance by it of, and the
consummation by it of the transactions provided for in, this Agreement, the
Series 2002-1 Notes, the Indenture and the other Transaction Documents (as
modified by the Fifth Omnibus Amendment) to which it is a party. Each of this
Agreement, the Series 2002-1 Notes and the Indenture constitute the legal, valid
and binding obligations of the Issuer enforceable against the Issuer in
accordance with its terms, except (A) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (B) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(f) The execution, delivery and performance by it of, and the consummation by it
of the transactions contemplated by, this Agreement, the Series 2002-1 Notes,
the Indenture, the Fifth Omnibus Amendment and the other Transaction Documents
to which it is a party, and the fulfillment by it of the terms hereof and
thereof, will not (i) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of

 

19



--------------------------------------------------------------------------------

time or both) a default under (A) the certificate of formation or the limited
liability company agreement of the Issuer or (B) any material indenture, loan
agreement, mortgage, deed of trust, or other agreement or instrument to which
the Issuer is a party or by which it or any of its respective properties is
bound, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) on any of the Pledged Assets pursuant to the terms of any such
material indenture, loan agreement, mortgage, deed of trust, or other material
agreement or instrument other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any federal, state, local or foreign
law (including without limitation, Environmental Laws) or any decision, decree,
order, rule or regulation applicable to the Issuer or of any Governmental
Authority having jurisdiction over the Issuer, which conflict or violation
described in this clause (iii), individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(g) (i) There is no action, suit, proceeding or investigation pending or, to the
best knowledge of the Issuer, threatened, against the Issuer before any
Governmental Authority and (ii) the Issuer is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement, the Series 2002-1
Notes, the Indenture, the Fifth Omnibus Amendment or any other Transaction
Document, (B) seeks to prevent the consummation of any of the transactions
contemplated by this Agreement, the Series 2002-1 Notes, the Fifth Omnibus
Amendment, the Indenture or any other Transaction Document, (C) seeks any
determination or ruling that, in the reasonable judgment of the Issuer, would
materially and adversely affect the performance by the Issuer of its obligations
under this Agreement, the Series 2002-1 Notes, the Indenture or any other
Transaction Document or the validity or enforceability of this Agreement, the
Series 2002-1 Notes, the Indenture, the Fifth Omnibus Amendment or any other
Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

(h) Except where the failure to obtain or make such authorization, consent,
order, approval or action could not reasonably be expected to have a Material
Adverse Effect, all authorizations, consents, orders and approvals of, or other
actions by, any Governmental Authority that are required to be obtained by the
Issuer in connection with the due execution, delivery and performance by the
Issuer of this Agreement, the Series 2002-1 Notes, the Indenture, the Fifth
Omnibus Amendment or any other Transaction Document to which it is a party and
the consummation by the Issuer of the transactions contemplated by this
Agreement, the Series 2002-1 Notes and the other Transaction Documents to which
it is a party have been obtained or made and are in full force and effect.

(i) The Issuer is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended;

(j) On and immediately after the Effective Date, the Issuer (after giving effect
to the issuance of the Series 2002-1 Notes) will remain Solvent.

(k) No proceeds of the Purchase or any Increase hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the

 

20



--------------------------------------------------------------------------------

Board of Governors of the Federal Reserve System from time to time or (ii) to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended.

(l) As of the Effective Date and as of each Increase Date, unless otherwise
previously disclosed to the Managing Agents, the written information furnished
by the Issuer pursuant to or in connection with any Transaction Document or any
transaction contemplated herein or therein was, as of the date originally
furnished, true and correct in all material respects and not otherwise
materially misleading.

SECTION 4.02. Representations and Warranties of the Cartus Persons. Each
Originator and the Servicer hereby represents and warrants (as to itself only
and not as to the other) as follows:

(a) Such Cartus Person (i) has all necessary corporate power and authority
(A) to execute and deliver this Agreement, the Fifth Omnibus Amendment and the
other Transaction Documents to which it is a party, and (B) to perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party (as amended by the Fifth Omnibus Amendment) and (ii) has duly
authorized by all necessary action the execution, delivery and performance by it
of, and the consummation by it of the transactions provided for in, this
Agreement, the Fifth Omnibus Amendment and the other Transaction Documents to
which it is a party. Each of this Agreement, the Fifth Omnibus Amendment and the
Transaction Documents to which it is a party (as amended by the Fifth Omnibus
Amendment) constitute the legal, valid and binding obligations of such Cartus
Person enforceable against such Cartus Person in accordance with its terms,
except (A) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (B) as such enforceability may be
limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(b) The execution, delivery and performance by such Cartus Person of, and the
consummation by it of the transactions contemplated by, this Agreement, the
Fifth Omnibus Amendment and the other Transaction Documents to which it is a
party, and the fulfillment by it of the terms hereof and thereof, will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under
(A) its certificate of incorporation or (B) any material indenture, loan
agreement, mortgage, deed of trust, or other agreement or instrument to which
such Cartus Person is a party or by which it or any of its respective properties
is bound, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) on any of its assets pursuant to the terms of any such material
indenture, loan agreement, mortgage, deed of trust, or other material agreement
or instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any federal, state, local or foreign law
(including without limitation, Environmental Laws) or any decision, decree,
order, rule or regulation applicable to such Cartus Person or of any
Governmental Authority having jurisdiction over such Cartus Person, which
conflict or violation described in this clause (iii), individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to such Cartus Person.

 

21



--------------------------------------------------------------------------------

(c) (i) There is no action, suit, proceeding or investigation pending or, to the
best knowledge of such Cartus Person, threatened, against such Cartus Person
before any Governmental Authority and (ii) such Cartus Person is not subject to
any order, judgment, decree, injunction, stipulation or consent order of or with
any Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement, the Fifth Omnibus
Amendment or any other Transaction Document to which such Cartus Person is a
party, (B) seeks to prevent the consummation of any of the transactions
contemplated by this Agreement, the Fifth Omnibus Amendment or any other
Transaction Document to which such Cartus Person is a party, (C) seeks any
determination or ruling that, in the reasonable judgment of such Cartus Person,
would materially and adversely affect the performance by such Cartus Person of
its obligations under this Agreement or any other Transaction Document to which
it is a party or the validity or enforceability of this Agreement, the Fifth
Omnibus Amendment or any other Transaction Document to which it is a party or
(D) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect with respect to such Cartus Person.

(d) Except where the failure to obtain or make such authorization, consent,
order, approval or action could not reasonably be expected to have a Material
Adverse Effect with respect to such Cartus Person, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by such Cartus Person in connection with the due
execution, delivery and performance by such Cartus Person of the Fifth Omnibus
Amendment or any other Transaction Document to which it is a party and the
consummation by such Cartus Person of the transactions contemplated by this
Agreement, the Fifth Omnibus Amendment and the other Transaction Documents to
which it is a party have been obtained or made and are in full force and effect.

ARTICLE V

COVENANTS AND INDEMNITIES

SECTION 5.01. Covenants of the Issuer and Servicer. Unless the Managing Agents
shall otherwise consent in writing:

(a) Each of the Issuer and the Servicer will perform and observe for the benefit
of the Owners each of the covenants and agreements required to be performed or
observed by it in the Transaction Documents to which it is a party.

(b) The Servicer hereby covenants and agrees to furnish to each Managing Agent:
(i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to the Transaction Documents and (ii) copies of all
financial and other reports that the Servicer is required to furnish pursuant to
Sections 3.07(c), 3.07(d), 3.08 and 3.09 of the Servicing Agreement.

(c) The Issuer hereby covenants and agrees to furnish or cause to be furnished
to each Managing Agent:

(i) as soon as available and in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of Realogy, copies of the

 

22



--------------------------------------------------------------------------------

unaudited consolidated balance sheets of Realogy and its consolidated
subsidiaries, the related unaudited statements of cash flow for Realogy and the
related unaudited statements of earnings and stockholders’ equity of Realogy in
each case for such fiscal quarter and for the period from the beginning of such
fiscal year through the end of such fiscal quarter and certified by the chief
financial officer or a vice president responsible for financial administration
of Realogy, all of the foregoing to be prepared in conformity with GAAP applied
consistently throughout the periods reflected therein (subject to normal
year-end adjustments and without footnote disclosures);

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of Realogy, copies of the consolidated balance sheet of Realogy and
its consolidated subsidiaries as at the end of such fiscal year and the related
statements of earnings and cash flows and stockholders’ equity of Realogy and
its consolidated subsidiaries for such fiscal year, setting forth in each case
in comparative form the corresponding figures for the preceding fiscal year and
prepared in conformity with GAAP applied consistently throughout the periods
reflected therein, certified by independent certified public accountants of
nationally recognized standing in the United States of America as shall be
selected by Realogy;

(iii) promptly after the filing thereof, and concurrently with the delivery to
any creditors of Realogy, copies of all reports on Form 8-K which Realogy files
with the Securities and Exchange Commission or any national securities exchange;

(iv) as soon as available and in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of Cartus, copies of the
unaudited consolidated balance sheets of Cartus and its consolidated
subsidiaries and copies of the statements of earnings of Cartus and its
consolidated subsidiaries, in each case for such fiscal quarter and for the
period from the beginning of such fiscal year through the end of such fiscal
quarter and certified by the chief financial officer or controller of Cartus,
all of the foregoing to be prepared in accordance with Cartus’s customary
management accounting practices as in effect on the date hereof and need not be
prepared in conformity with GAAP; and

(v) as soon as available and in any event within 120 days after the end of each
fiscal year of Cartus, copies of the unaudited balance sheet and copies of the
statements of earnings of Cartus and its consolidated subsidiaries, in each case
certified by the chief financial officer or controller of Cartus, all of the
foregoing to be prepared in accordance with Cartus’s customary management
accounting practices as in effect on the date hereof and need not be prepared in
conformity with GAAP;

As long as Realogy is required or permitted to file reports under the Securities
Exchange Act of 1934, as amended, a copy of its report on Form 10-K shall
satisfy the requirements of Section 5.01(c)(ii) of this Agreement and a copy of
its report on Form 10-Q shall satisfy the requirements of Section 5.01(c)(i) of
this Agreement. Information required to be delivered pursuant to
Section 5.01(c)(i), (ii) and (iii) shall be deemed to have been delivered on the
date on which it has been posted on (i) Realogy’s website on the Internet at
www.realogy.com or (ii) sec.gov/edgar/searchedgar/webusers.htm.

 

23



--------------------------------------------------------------------------------

(d) The Servicer shall prepare and deliver to each Managing Agent, (i) a copy of
each Monthly Originator Report and, if applicable, each Weekly Activity Report,
prepared and delivered by the Servicer pursuant to the Servicing Agreement,
together with a certificate of a vice president responsible for financial
administration of the Servicer to the effect that, to the knowledge of the
Servicer, no Amortization Event or event or circumstance which, with the giving
of notice or the passage of time or both, would constitute an Amortization Event
shall have occurred and be continuing (which certification may be made directly
on such Monthly Originator Report or Weekly Activity Report, as applicable) or,
if any such event shall have occurred and be continuing, specifying in
reasonable detail the nature thereof and the action, if any, taken or proposed
to be taken by the Servicer with respect thereto;

(e) The Issuer shall furnish to the Managing Agents:

(i) promptly, and in any event within one (1) Business Day, after the Issuer
obtains knowledge of the occurrence of any Amortization Event, or event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Amortization Event, a written statement of an Authorized
Officer of the Issuer describing such event and the action, if any, that such
Person proposes to take with respect thereto, in each case in reasonable detail;

(ii) notice of the occurrence of any event or events which have had or would
reasonably be expected to have a Material Adverse Effect on the condition or
operations, financial or otherwise, of any of Cartus, CRC, the Issuer or the
Servicer;

(iii) copies of each report (including, without limitation, each Monthly
Originator Report), notice, opinion of counsel, officer’s certificate or
financial statement delivered or required to be delivered by the Issuer to any
Person under the Transaction Documents, at the time the Issuer delivers or is
required to deliver the same thereunder, and

(iv) promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of Cartus, CRC, the Issuer, the Servicer or Realogy as any Managing Agent
may from time to time reasonably request.

(f) The Servicer shall furnish to the Managing Agents:

(i) promptly, and in any event within one (1) Business Day, after the Servicer
obtains knowledge of the occurrence of any Amortization Event, or event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Amortization Event, a written statement of an Authorized
Officer of the Servicer describing such event and the action, if any, that the
Servicer proposes to take with respect thereto, in each case in reasonable
detail;

(ii) notice of the occurrence of any event or events which have had or would
reasonably be expected to have a material adverse effect on the condition or
operations, financial or otherwise, of the Servicer;

 

24



--------------------------------------------------------------------------------

(iii) copies of each report (including, without limitation, each Monthly
Originator Report), notice, opinion of counsel, officer’s certificate or
financial statement delivered or required to be delivered by the Servicer to any
Person under the Transaction Documents, at the time the Servicer delivers or is
required to deliver the same thereunder, and

(iv) promptly upon request by any Managing Agent, such other information,
documents, records or reports with respect to the Pledged Assets, the
Transaction Documents or the condition or operations, financial or otherwise, of
any of the Servicer or Realogy as any Managing Agent may from time to time
reasonably request.

(g) Upon reasonable prior notice and during regular business hours, the Servicer
will permit Protiviti or other independent certified public accountants selected
by the Administrative Agent and which have agreed to follow the scope of an
audit approved by the Required Managing Agents, (i) to examine and make copies
of and abstracts from, and to conduct accounting reviews of, all records, files,
books of account, data bases and information in the possession or under the
control of the Servicer relating to the Receivables and the other Pledged Assets
and (ii) to visit the offices and properties of the Servicer for the purpose of
examining any materials described in the preceding clause (i) and to discuss
matters relating to the Receivables and the other Pledged Assets or the
performance by the Servicer of its obligations under any Transaction Document to
which it is a party with any Authorized Officers of the Servicer having
knowledge of such matters; provided, however, that (A) such audits will occur no
more frequently than twice per year unless a Servicer Default has occurred and
is continuing and (B) after the occurrence of a Servicer Default, the
Administrative Agent and each Managing Agent or their respective agents and
representatives shall be permitted upon reasonable prior notice and during
regular business hours to conduct such audits at any time without any limitation
as to number. The Servicer will pay all costs and expenses reasonably incurred
by such Managing Agent in connection with (i) the first audit in any calendar
year conducted pursuant to this Section 5.01(g) and (ii) if a Servicer Default
has occurred and is continuing, each other audit conducted by or on behalf of
the Administrative Agent or any Managing Agent pursuant to this Section 5.01(g).

(h) The Issuer shall instruct the Trustee, upon redemption, or payment in full,
of all amounts payable in respect of the Series 2002-1 Notes pursuant to the
terms thereof and of the Indenture, to furnish to the Managing Agents a notice
of such redemption.

(i) The Issuer shall provide or cause to be provided to each Managing Agent a
complete set of the Transaction Documents and an executed original copy of each
document executed in connection therewith within sixty (60) days after the
Effective Date.

(j) CRC shall hold, either directly or indirectly 100% of the membership
interests of the Issuer while the Series 2002-1 Notes are outstanding. CRC shall
not sell, pledge or otherwise transfer such membership interests without the
prior written consent of the Required Managing Agents.

 

25



--------------------------------------------------------------------------------

(k) Cartus shall hold, either directly or indirectly, 100% of the common stock
of CRC while the Series 2002-1 Notes are outstanding. Cartus shall not sell,
pledge or otherwise transfer such common stock without the prior written consent
of the Required Managing Agents unless the debt secured by such pledge was
incurred in compliance with Section 7.3(j) of the Purchase Agreement and the
terms of such pledge include provisions to the effect that (i) the pledgee has
no right, title or interest in or to any assets of CRC other than its rights to
receive, as assignee of Cartus, any dividends or other distributions properly
declared and paid or made in respect of CRC’s common stock and (ii) the pledgee
agrees, that it will not: (x) until after the payment in full of the Notes,
exercise any rights it may have under such pledge to foreclose on such stock or
to exercise voting rights with respect thereto, including any rights to
nominate, elect or remove the independent members of the board of directors or
managers of CRC or rights to amend its organizational documents and (y) until
one year and one day have elapsed since the payment in full of the Notes,
exercise any voting rights it may have to institute or volunteer bankruptcy
proceeding on behalf of CRC.

(l) Except as provided in the Fifth Omnibus Amendment, neither the Issuer nor
the Servicer shall consolidate with or merge with or into any other Person or
convey, transfer or sell all or substantially all of its properties or assets to
any other Person without the prior written consent of the Required Managing
Agents.

(m) Until the Outstanding Amount has been reduced to zero, if the Indenture
requires the Issuer to obtain the prior consent of the Purchaser to any
amendment to the Transaction Documents or the taking of (or refraining from
taking) any other action, the Issuer shall not take such action (or refrain from
taking such action) unless it has received the prior written consent of the
Required Managing Agents.

SECTION 5.02. Indemnification. The Issuer shall indemnify and hold harmless each
Owner, the Administrative Agent, each Managing Agent and their respective
officers, directors, employees, agents and representatives (each an “Indemnified
Party” and collectively, the “Indemnified Parties”), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including legal and accounting fees), or disbursements
of any kind or nature whatsoever (collectively, “Losses”) as incurred (payable
promptly upon written request), for or on account of or arising from or in
connection with or otherwise with respect to any breach of any representation or
warranty of the Issuer in this Agreement or in any certificate delivered
pursuant hereto, or for any failure to comply with any Transaction Document, or
failure to maintain a first priority security interest in the Pledged Assets,
excluding however (i) Losses to the extent resulting from the gross negligence
or willful misconduct of the Indemnified Party and (ii) recourse for Receivables
which are uncollectible solely due to the Obligor’s financial inability to pay.
Such Losses shall be payable in accordance with Section 7.11 of this Agreement.

ARTICLE VI

THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

SECTION 6.01. Authorization and Action. Each Purchaser hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise

 

26



--------------------------------------------------------------------------------

such powers under this Agreement and any related agreement, instrument and
document as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent reserves the right, in its sole discretion, but subject to
such restrictions as may be set forth with respect to the Purchasers in this
Agreement or any related agreement, instrument or document, to exercise any
rights and remedies under this Agreement or any related agreement, instrument or
document executed and delivered pursuant hereto, or pursuant to applicable law,
and also to agree to any amendment, modification or waiver of this Agreement or
any related agreement, instrument and document, in each instance, on behalf of
the Purchasers. Notwithstanding anything herein or elsewhere to the contrary,
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The appointment and authority of the Administrative
Agent hereunder shall terminate on the date after the Amortization Period has
commenced on which the Outstanding Amount has been reduced to zero and all other
amounts owed by the Issuer under this Agreement have been paid in full.

SECTION 6.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Purchaser for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement or any related
agreement, instrument or document except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, the Administrative Agent:
(a) may consult with legal counsel (including counsel for the Issuer, the
Servicer, any Managing Agent or the Trustee), independent public accountants and
other experts selected by it and shall not be liable to the Purchaser for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to the Purchasers and shall not be responsible to the Purchasers
for any statements, warranties or representations made in or in connection with
this Agreement or in connection with any related agreement, instrument or
document; (c) shall not have any duty to the Purchasers to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any related agreement, instrument or document on
the part of the Issuer, the Trustee, the Servicer or any Purchaser or Managing
Agent or to inspect the property (including the books and records) of the
Issuer, the Trustee, the Servicer, any Purchaser or any Managing Agent;
(d) shall not be responsible to the Purchasers for the due execution, legality,
validity, enforceability, genuineness or sufficiency of value of this Agreement
or any related agreement, instrument or document; (e) shall not be deemed to be
acting as any Purchaser’s trustee or otherwise in a fiduciary capacity hereunder
or in connection with any related agreement, instrument or document; and
(f) shall incur no liability to any Purchaser under or in respect of this
Agreement or any related agreement, instrument or document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telex or facsimile) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 6.03. Administrative Agent and Affiliates. To the extent that the
Administrative Agent or any of its Affiliates shall become a Noteholder, the
Administrative Agent or such Affiliate, in such capacity, shall have the same
rights and powers under this Agreement and each related agreement, instrument
and document as would any Purchaser and may exercise the same as though it were
not the Administrative Agent, or such Affiliate, as the

 

27



--------------------------------------------------------------------------------

case may be. The Administrative Agent and its Affiliates may generally engage in
any kind of business with the Issuer, the Servicer, the Managing Agents, the
Trustee, Cartus, CRC, Realogy or any of their respective Affiliates and any
Person who may do business with or own securities of any of the foregoing, all
as if it were not the Administrative Agent or such Affiliate, as the case may
be, and without any duty to account therefor to any Purchaser.

SECTION 6.04. Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon the Administrative Agent or any of its
Affiliates, and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and to purchase the Series 2002-1 Notes. Each Purchaser also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
of its Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement or any related agreement, instrument or other
document.

SECTION 6.05. Indemnification of the Administrative Agent. The Committed
Purchasers severally agree to indemnify the Administrative Agent, ratably in
accordance with their respective Committed Percentages from time to time, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any related agreement, instrument or document or any action taken or omitted by
the Administrative Agent under this Agreement, or any related agreement,
instrument or document; provided, however, that no Committed Purchaser shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Committed
Purchasers severally (to the extent the Administrative Agent is not reimbursed
by the Issuer or the Servicer for such expenses) agree to reimburse the
Administrative Agent, ratably in accordance with their Committed Percentages
from time to time, promptly upon demand, for any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent at the
request or at the direction of the Required Managing Agents in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any related agreement,
instrument or document.

SECTION 6.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ notice thereof to the Managing
Agents, the Issuer, the Servicer and the Trustee and such resignation shall
become effective upon the appointment and acceptance of a successor
Administrative Agent as described below. Upon any such resignation, the Managing
Agents shall have the right to appoint a successor Administrative Agent approved
by the Issuer and the Servicer (which approval will not be unreasonably
withheld, delayed or conditioned). If no successor Administrative Agent shall
have been so appointed by the Managing Agents and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Managing Agents, appoint a successor Administrative Agent approved
by the Issuer and the Servicer (which approval will not be

 

28



--------------------------------------------------------------------------------

unreasonably withheld, delayed or conditioned), which successor Administrative
Agent shall be (a) either (i) a commercial bank having a combined capital and
surplus of at least $250,000,000 or (ii) an Affiliate of such bank and
(b) experienced in the types of transactions contemplated by this Agreement.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VI shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

SECTION 6.07. Authorization and Action of Managing Agents. Each Conduit
Purchaser and each Committed Purchaser of each Purchaser Group hereby appoints
and authorizes the Managing Agent with respect to such Purchaser Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement, the Indenture and the other related documents as are delegated to the
Managing Agents by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Conduit Purchaser and each Committed
Purchaser hereby appoints the related Managing Agent as its agent to execute and
deliver all further instruments and documents, and agrees to take all further
action that the related Managing Agent may deem necessary or appropriate or that
a Conduit Purchaser or a Committed Purchaser may reasonably request in order to
perfect, protect or more fully evidence the interests of such Purchasers
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder or under the related Series 2002-1 Notes and such
other instruments or notices, as may be necessary or appropriate for the
purposes stated hereinabove.

SECTION 6.08. Successor Managing Agent. A Managing Agent may resign at any time,
effective upon the appointment and acceptance of a successor Managing Agent as
provided below, by giving written notice thereof to each other Managing Agent,
each related Conduit Purchaser, each related Committed Purchaser, the Issuer and
the Servicer. Upon any such resignation, the members of the related Purchaser
Group acting jointly shall appoint a successor Managing Agent. Upon the
acceptance of any appointment as Managing Agent hereunder by a successor
Managing Agent, such successor Managing Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Managing Agent, and the retiring Managing Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Managing Agent’s
resignation hereunder as Managing Agent, the provisions of this Article VI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Managing Agent under this Agreement. The successor Managing
Agent shall promptly notify the Issuer, the Servicer and the Trustee of its
appointment hereunder.

SECTION 6.09. Payments by a Managing Agent. Unless specifically allocated to a
Conduit Purchaser or a Committed Purchaser pursuant to the terms of this
Agreement, all amounts received by a Managing Agent on behalf of the related
Purchasers shall be paid by such Managing Agent to such Purchasers (at the
account specified in writing to such Managing Agent) on the Business Day
received by such Managing Agent, unless such amounts are received after 2:00
p.m. (New York time) on such Business Day, in which case such

 

29



--------------------------------------------------------------------------------

Managing Agent shall use its reasonable efforts to pay such amounts, on such
Business Day, but, in any event, shall pay such amounts not later than 11:00
a.m. (New York time) the following Business Day.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Amendments, Waivers and Consents, Etc. No amendment to or waiver
of any provision of this Agreement nor consent to any departure by the Issuer
therefrom, shall in any event be effective unless the same shall be in writing
and signed by (a) the Issuer, Cartus, CRC, and the Required Managing Agents
(with respect to an amendment) or (b) the Required Managing Agents (with respect
to a waiver or consent by them) or the Issuer, Cartus, or CRC (with respect to a
waiver or consent by it), as the case may be, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; in each case of (a) and (b), provided, that without the prior
written consent of each affected Purchaser, no amendment or waiver shall:
(i) reduce the amount of principal or Monthly Interest that is payable on
account of the Series 2002-1 Notes or delay any scheduled date for payment
thereof; (ii) increase the Stated Amount of the Series 2002-1 Notes or the
Commitment of any Committed Purchaser hereunder; (iii) modify any yield
protection or indemnity provision which expressly inures to the benefit of the
Owners or its assignees or participants; (iv) modify the calculation of the
Required Enhancement Amount or change (directly or indirectly) any definitions
used in the calculation thereof, or any defined term used in such definitions or
employed in the calculation of such amounts; (v) reduce the Monthly Program Fees
or delay any scheduled date for payment thereof; (vi) release the Performance
Guarantor for obligations under the Performance Guaranty; or (vii) modify the
provisions of this Section 7.01. This Agreement and the other agreements,
instruments and documents executed and delivered pursuant hereto contain a final
and complete integration of all prior expressions by the parties hereto and
thereto with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties hereto and thereto with
respect to the subject matter hereof and thereof, superseding all prior oral or
written understandings.

SECTION 7.02. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
under its name on Schedule III or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, upon receipt, or in the case of delivery
by mail, five (5) days after being deposited in the United States mails, or, in
the case of notice by telex, when telexed against receipt of answer back, or in
the case of notice by facsimile copy, when verbal communication of receipt is
obtained.

SECTION 7.03. No Waiver; Remedies; Rights of Purchasers, Etc. No failure on the
part of the Administrative Agent, the Purchasers, the Managing Agents, the
Issuer, CRC, or Cartus to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

30



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of, each of
the Issuer, the Administrative Agent, the Purchasers, the Managing Agents and
their respective successors and permitted assigns, subject to the further
provisions of this Section 7.04.

(b) The Issuer shall not assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of the Managing Agents.

(c) Subject to the terms and provisions of the Indenture, a Purchaser may,
assign or sell undivided participation interests of its rights and obligations
hereunder or under a Series 2002-1 Note or any interest herein or in the Series
2002-1 Notes to any Person (including, without limitation, a sale by any Conduit
Purchaser to its related Liquidity Providers or Program Support Providers). Any
assignment or sale of a participation interest by a Purchaser to a Person (other
than a Liquidity Provider or Program Support Provider) pursuant to this
Section 7.04(c) shall be effected pursuant to an Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto. Notwithstanding the
foregoing, a Purchaser shall, so long as no Amortization Event has occurred and
is continuing, obtain the consent of the Issuer (such consent not to be
unreasonably withheld, delayed or conditioned) in connection with an assignment
of its obligations hereunder and under a Series 2002-1 Note to any Person other
than a sale by a Conduit Purchaser to (i) another commercial paper conduit
managed by the related Managing Agent or (ii) any Liquidity Provider or Program
Support Provider.

(d) The Administrative Agent may assign at any time its rights and obligations
hereunder to an Affiliate without the consent of the Purchasers or the Issuer
and such assignment shall be effective upon written notice thereof to the
Purchasers, the Issuer, the Servicer and the Trustee.

(e) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the date on which all Commitments to fund hereunder have been
terminated and the Outstanding Amount has been paid in full; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Issuer pursuant to Article V and, the rights and
remedies described in Sections 2.06, 2.07, 2.08, 2.09, 5.02, 7.08, 7.09, 7.11
and 7.12 shall be continuing and shall survive any termination of this
Agreement.

SECTION 7.05. Securities Laws; Series 2002-1 Note as Evidence of Indebtedness.

(a) Each Purchaser hereby acknowledges and agrees and represents and warrants
that the Series 2002-1 Note purchased by it will be acquired for investment only
and not with a view to any public distribution thereof nor with any intent of
conducting any initial resale thereof under Rule 144A or analogous private
offering exemption, and that such Purchaser will not offer to sell or otherwise
dispose of a Series 2002-1 Note so acquired by it (or any interest therein) in
violation of any of the registration requirements of the Securities Act or any

 

31



--------------------------------------------------------------------------------

applicable state or other securities laws. Each Purchaser also acknowledges the
restrictions on ownership and transfers set forth in Section 2.05 of the
Indenture and agrees to all terms thereof. Without limiting the foregoing, each
Purchaser hereby makes the representations and warranties and agrees to the
covenants required of Noteholders under Section 2.05 of the Indenture.

(b) Each Purchaser hereby further represents, warrants and agrees that it is a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act (a
“QIB”) and that it will not transfer the Series 2002-1 Notes or any interest
therein to any Person other than another QIB.

(c) It is the intent of the Issuer and each Purchaser that, for federal, state,
foreign and local income and franchise tax purposes, the Series 2002-1 Notes
will be indebtedness of the Issuer secured by the Pledged Assets. The Issuer and
each Purchaser agree to treat the Series 2002-1 Notes for purposes of all
federal, state and local income and franchise taxes and for any other tax
imposed on or measured by income as indebtedness of the Issuer.

SECTION 7.06. SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK, OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND HEREBY
(a) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT;
(b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; AND (c) IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE
“PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, UNITED STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON
BEHALF OF IT AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS IN CARE OF
THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. EACH PARTY HERETO AGREES TO ENTER INTO ANY AGREEMENT
RELATING TO SUCH APPOINTMENT THAT THE PROCESS AGENT MAY CUSTOMARILY REQUIRE AND
TO PAY THE PROCESS AGENT’S CUSTOMARY FEES UPON DEMAND. AS AN ALTERNATIVE METHOD
OF SERVICE, EACH PARTY HERETO ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 7.02.
NOTHING IN THIS SECTION 7.06 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY HERETO OR
ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

32



--------------------------------------------------------------------------------

SECTION 7.07. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. TO THE EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AMONG
THE ISSUER AND ANY PURCHASER OR THE ADMINISTRATIVE AGENT ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 7.08. Costs and Expenses. The Issuer agrees to pay on demand to (i) the
Administrative Agent, each Managing Agent and each Purchaser all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration (including rating agency fees, costs and expenses and all
out-of-pocket costs and expenses incurred in connection with due diligence) of
this Agreement, the Indenture, the Liquidity Provider Agreements and the other
documents to be delivered by the Issuer or each Purchaser in connection herewith
and therewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for each of the Administrative Agent, each
Purchaser and Liquidity Provider with respect thereto and with respect to
advising each of the Administrative Agent, each Managing Agent and each
Purchaser, as to its respective rights and remedies under this Agreement and the
other documents delivered hereunder or in connection herewith and (ii) to the
Administrative Agent, each Managing Agent and each Purchaser, all reasonable
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement, and the other documents
delivered hereunder or in connection herewith. Such costs and expenses shall be
payable in accordance with Section 7.11 of this Agreement.

SECTION 7.09. No Proceedings.

(a) The Issuer, the Servicer, the Administrative Agent, each Managing Agent and
each Purchaser each hereby agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law for one year and a day after the
latest maturing Commercial Paper Note issued by such Conduit Purchaser has been
paid.

(b) Each Purchaser, each Managing Agent and the Administrative Agent each hereby
agrees that it will not institute against, or join any other Person in
instituting against, the Issuer or CRC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law for one year and a day after the latest maturing Note
issued by the Issuer has been paid.

SECTION 7.10. Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate

 

33



--------------------------------------------------------------------------------

counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or the validity,
legality and enforceability of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 7.11. Limited Recourse Obligations.

(a) Notwithstanding any provision in any other section of this Agreement to the
contrary, the Purchasers, the Managing Agents and the Administrative Agent each
hereby acknowledge and agree that the Issuer’s payment obligations under
Sections 2.06, 2.07, 2.08, 2.09, 5.02 and 7.08 shall be without recourse to the
Servicer or the Trustee (or any Affiliate, officer, director, employee or agent
of any of them) and shall be limited to the extent of funds available for
payment of the foregoing amounts under Section 9.04 of the Indenture.

(b) Anything contained in this Agreement or any other Transaction Document to
the contrary notwithstanding, all payments to be made by any Conduit Purchaser
under this Agreement shall be made by such Conduit Purchaser solely from
available cash, which shall be limited to the (a) proceeds of collections and
other amounts payable by or on behalf of the Issuer to such Conduit Purchaser in
connection with any of the Transaction Documents and (b) proceeds of the
issuance of Commercial Paper Notes (collectively “Available Funds”). No recourse
shall be had against any Conduit Purchaser personally or against any
incorporator, shareholder, officer, director or employee of such Conduit
Purchaser with respect to any of the covenants, agreements, representations or
warranties of such Conduit Purchaser contained in this Agreement, or any other
Transaction Document, it being understood that such covenants, representations
or warranties are enforceable only to the extent of Available Funds. The
Administrative Agent, each Managing Agent and each Committed Purchaser hereby
acknowledge that, pursuant to the terms and conditions of this Agreement and the
other Transaction Documents, no Conduit Purchaser shall be required to make any
payments to the Administrative Agent any Managing Agent or any Committed
Purchaser, either as compensation for services rendered, reimbursement for out
of pocket expenses, indemnification, or otherwise, except to the extent such
Conduit Purchaser has Available Funds to make such payment.

SECTION 7.12. Confidentiality. Each Purchaser, Managing Agent and the
Administrative Agent agree to maintain the confidentiality of any and all
information regarding Realogy, Cartus, CRC, and the Issuer obtained in
accordance with the terms of this Agreement or provided to the Managing Agents
and the Administrative Agent in contemplation of entering into this Agreement
and that is, in either such case, not publicly available (including, without
limitation, financial and operational information and reports concerning the
above-described parties and/or the Receivables); provided, however, that any
Purchaser, Managing Agent and/or the Administrative Agent may reveal such
information (a) (i) as necessary or appropriate in connection with the
administration or enforcement of this Agreement or such Purchaser’s funding of
its purchase of a Series 2002-1 Note hereunder and (ii) as necessary or
appropriate in connection with obtaining any Acknowledgement Letter under
Section 7.3(j) of the Purchase Agreement from other creditors of Cartus (b) as
required by law, government regulation, court proceeding or subpoena, (c) to
applicable Rating Agencies, any Liquidity Provider, Program

 

34



--------------------------------------------------------------------------------

Support Provider, participant, assignee or potential Liquidity Provider, Program
Support Provider, participant or assignee or (d) to legal counsel and auditors
of such Purchaser and the Administrative Agent. Notwithstanding anything herein
to the contrary, none of Realogy, Cartus, CRC or the Issuer shall have any
obligation to disclose to any Purchaser, Managing Agent or the Administrative
Agent or their assignees any personal and confidential information relating to a
Transferred Employee. Anything herein to the contrary notwithstanding, each
party hereto and any successor or assign of any of the foregoing (and each
employee, representative or other agent of any of the foregoing) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated herein and all materials of
any kind (including opinions or other tax analyses) that are or have been
provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing have been so
authorized since the commencement of discussions regarding the transactions.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

KENOSIA FUNDING, LLC,

as Issuer

By:  

/s/ Eric Barnes

Name:   Eric Barnes Title:   SVP, CFO

 

CARTUS CORPORATION,

as Originator and Servicer

By:  

/s/ Eric Barnes

Name:   Eric Barnes Title:   SVP, CFO

 

CARTUS RELOCATION CORPORATION,

as Originator

By:  

/s/ Eric Barnes

Name:   Eric Barnes Title:   SVP, CFO

 

CALYON NEW YORK BRANCH,

as Administrative Agent, Lead Arranger,

Committed Purchaser, and Managing Agent

By:  

/s/ Konstantina Kourmpetis

Name:   Konstantina Kourmpetis Title:   Managing Director

 

By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By:  

/s/ Konstantina Kourmpetis

Name:   Konstantina Kourmpetis Title:   Managing Director

 

By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

CONDITIONS PRECEDENT DOCUMENTS

Attached



--------------------------------------------------------------------------------

4/4/07

$175,000,000

Kenosia Funding LLC,

Secured Variable Funding Notes, Series 2002-1

BTM-Calyon Assignment and Amendments

April 10, 2007

 

 

CLOSING INDEX

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture. All items listed in bold, italic font are to be
delivered by the Issuer or its counsel and all items listed in italic,
underlined font are to be delivered by Richards, Layton & Finger (“RLF”). All
items listed in SMALL CAPS ARE TO BE DELIVERED BY THE BANK OF NEW YORK.

Principal Documents

1. Fifth Omnibus Amendment, Agreement and Consent (the “Omnibus Amendment”),
dated as of April 10, 2007, and concerning the following documents:

1. Purchase Agreement, dated as of March 7, 2002 (the “Purchase Agreement”),
between Cartus Corporation (“Cartus”) as Originator and Cartus Relocation
Corporation (“CRC”) as Buyer.

2. Receivables Purchase Agreement, dated as of March 7, 2002 (the “Receivables
Purchase Agreement”) between CRC as Seller and Kenosia Funding, LLC (the
“Issuer”) as Buyer.

3. Fee Receivables Purchase Agreement, dated as of March 7, 2002 (the “Fee
Receivables Purchase Agreement”) between Cartus as Seller and the Issuer as
Buyer.

4. Servicing Agreement, dated as of March 7, 2002 (the “Servicing Agreement”)
among Cartus, as Originator and Servicer, CFC as Originator, CRC as Originator,
the Issuer and The Bank of New York (“BNY”) as Trustee.

5. Indenture, dated as of March 7, 2002 (the “Indenture”) between the Issuer and
BNY as Trustee and as Paying Agent, Authentication Agent and Transfer Agent and
Registrar.

2. Amended and Restated Guaranty from Realogy Corporation (“Realogy”),.



--------------------------------------------------------------------------------

3. Assignment and Acceptance Agreement, dated as of April 10, 2007 (the
“Assignment Agreement” among The Bank of Tokyo Mitsubishi, UFJ, Ltd. (“BTM”) and
Gotham Funding Corporation (“Gotham”) as “Assignors” and Calyon New York Branch
(“Calyon”) and Atlantic Asset Securitization Corp. (“Atlantic”) as Assignees.

4. Amended and Restated Note Purchase Agreement relating to the Series 2002-1
Notes, dated April 10, 2007 (the “Note Purchase Agreement”) among the Issuer,
Cartus, Atlantic, Financial Institutions and Managing Agents from time to time
party thereto, and Calyon as Administrative Agent.

 

SCHEDULES    I    Conditions Precedent Documents    II    Purchaser Group Limits
/ Commitments    III    Location of Certain Offices; Organizational and Federal
Employer Identification Numbers EXHIBITS    A    Form of Assignment and
Acceptance    B    Form of Increase Request    C    Form of Joinder Agreement   
D    Form of Stated Amount Increase Notice

5. Variable Funding Note

(a) Calyon as Managing Agent on behalf of it and Atlantic

6. Subordinated Note made by the Issuer and payable to the order of Cartus.

Kenosia Funding LLC

7. Certified copy of Amended Certificate of Formation from the Secretary of
State of the State of Delaware.

8. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

9. Secretary’s Certificate of the Issuer relating to various matters including:
(a) Limited Liability Company Agreement and Certificate of Formation of the
Issuer; (b) authorizing resolutions of the Board of Directors of the Issuer; and
(c) incumbency and specimen signatures of authorized signatories of the Issuer.

10. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by two Vice Presidents of the Issuer, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

11. Officer’s Certificate pursuant to the Indenture, certifying that all
conditions precedent provided in the Indenture with respect to the Fifth Omnibus
Amendment and the authentication and delivery of the new Note have been complied
with.

 

2



--------------------------------------------------------------------------------

12. Order to Authenticate and Deliver the Note.

Cartus Corporation

13. Certified copy of Amended Certificate of Incorporation from the Secretary of
State of the State of Delaware.

14. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

15. Secretary’s Certificate of Cartus, relating to various matters including:
(a) Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of Cartus; and (d) incumbency and specimen signatures of
authorized signatories of Cartus.

16. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Vice President and the Treasurer of Cartus, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Cartus Relocation Corporation

17. Certified copy of Amended Certificate of Incorporation from the Secretary of
State of the State of Delaware.

18. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

19. Secretary’s Certificate of CRC, relating to various matters including:
(a) Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of CRC; and (d) incumbency and specimen signatures of
authorized signatories of CRC.

20. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Vice President and the Treasurer of CRC, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Realogy

21. Certified copy of Amended and Restated Certificate of Incorporation from the
Secretary of State of the State of Delaware.

22. Good Standing Certificate from the State of Delaware.

23. Secretary’s Certificate of Realogy relating to various matters including:
(a) Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of Realogy; and (d) incumbency and specimen signatures of
authorized signatories of Realogy.

 

3



--------------------------------------------------------------------------------

24. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Senior Vice President and the Treasurer of Realogy, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Opinions

25. Opinion of Bruce Perlman, general counsel to Cartus, the Issuer, CRC and
Kenosia.

26. Opinion of Seth Truwit, interim general counsel to Realogy.

27. Opinion of Orrick, Herrington & Sutcliffe LLP (“Orrick”), special counsel to
Cartus, CRC and the Issuer, regarding enforceability and certain corporate
matters.

28. Reliance Letter from Orrick, special counsel to Cartus, CRC and the Issuer,
regarding certain prior opinions on UCC creation issues, enforceability, tax and
other corporate matters.

29. Reliance Letter from Richards Layton & Finger, P.A., special Delaware
counsel to Cartus, CRC and the Issuer, regarding UCC perfection issues.

30. Opinion of Orrick, special counsel to Cartus, CRC and the Issuer, regarding
substantive non-consolidation matters with respect to Cartus, CRC and the
Issuer.

31. Opinion of Orrick, special counsel to Cartus, regarding “true sale” matters
with respect to the transfer of receivables by Cartus to CRC.

32. Opinion of Orrick, special counsel to Cartus, regarding “true sale” matters
with respect to the transfer of receivables by Cartus to the Issuer

33. Opinion of Orrick, special counsel to Cartus, CRC and the Issuer, regarding
certain bankruptcy issues with respect to Home Sale Proceeds.

34. RELIANCE LETTER FROM THACHER, PROFITT &WOOD, COUNSEL TO BNY, WITH RESPECT TO
CERTAIN MATTERS RELATING TO BNY AS PAYING AGENT, AUTHENTICATING AGENT, TRANSFER
AGENT AND REGISTRAR.

Miscellaneous

35. Return of Notes from BTM for Cancellation.

36. Administrative Agent Fee Letter.

37. Fee Letter.

38. Issuer’s Form W-9.

Liquidity Documents

39. Liquidity Asset Purchase Agreement

 

4



--------------------------------------------------------------------------------

SCHEDULE II

PURCHASER GROUP INFORMATION

 

Managing Agent

   Conduit Purchaser(s)    Committed Purchaser(s)    Commitment(s)   
Purchaser Group Limit Calyon New York Branch    Atlantic Asset
Securitization LLC    Calyon New York Branch    $ 175,000,000    $ 175,000,000



--------------------------------------------------------------------------------

SCHEDULE III

NOTICE INFORMATION

Kenosia Funding, LLC

40 Apple Ridge Road, Suite 4C68

Danbury, Connecticut 06810

Attention: Controller

Telephone: 203-205-3054

Facsimile: 203-205-1335

Cartus Relocation Corporation

40 Apple Ridge Road, Suite 4C68

Danbury, Connecticut 06810

Attention: Controller

Telephone: 203-205-1200

Facsimile: 203-205-1335

Cartus Corporation

40 Apple Ridge Road

Danbury, Connecticut 06810

Attention: Controller

Telephone: 203-205-3400

Facsimile: 203-205-3704

Calyon New York Branch

1301 Avenue of the Americas

New York, New York 10019

Attention: Matthew Croghan

Telephone: 212-261-7819

Facsimile: 212-261-3448

Atlantic Asset Securitization LLC

c/o Lord Securities Corporation

48 Wall Street

New York, New York 10005

Attention: Benjamin B. Abedine

Telephone: 212-346-9019

Facsimile: 212-346-9012



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

[Date]

ASSIGNMENT AND ACCEPTANCE, dated                                          
        (this “Assignment and Acceptance”),
among                                                   (“Assignor”) and
                                                  (“Assignee”).

Reference is made to the Amended and Restated Note Purchase Agreement, dated as
of April 10, 2007 (the “Note Purchase Agreement”), among Kenosia Funding, LLC,
as Issuer, Cartus Corporation, as Originator and Servicer, Cartus Relocation
Corporation, as Originator, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Calyon New York Branch, as
Administrative Agent and Lead Arranger. Capitalized terms defined in the Note
Purchase Agreement are used herein with the same meanings.

1. (a) Assignor hereby sells and assigns, without recourse to Assignee, and
Assignee hereby purchases and assumes, without recourse to, or representation or
warranty of any kind (except as set forth below) from Assignor, effective as of
the Effective Date (as defined below), a         % interest (the “Assigned
Interest”) in all of Assignor’s rights and obligations under the Note Purchase
Agreement and under any other “Transaction Documents” (as defined below),
including, without limitation, the Series 2002-1 Note, together with the rights
of Assignor to payment in respect of outstanding principal and accrued and
unpaid interest relating to such Assigned Interest.

(b) From and after the Effective Date, (i) Assignee shall be a party to and be
bound by the provisions of the Note Purchase Agreement and, to the extent of the
interests assigned pursuant to this Assignment and Acceptance, have the rights
and obligations of a Committed Purchaser thereunder and under the (x) Indenture
(the Note Purchase Agreement, the Indenture, and related documents,
collectively, the “Transaction Documents”), and (ii) to the extent of the
interests assigned by this Assignment and Acceptance, Assignor shall relinquish
its rights and be released from its obligations under the Note Purchase
Agreement and the other Transaction Documents.

2. Assignor hereby represents and warrants that the Assigned Interest to be sold
hereby is owned by Assignor free and clear of any liens, claims or encumbrances
created by Assignor. Except as otherwise set forth in the foregoing sentence, or
as otherwise agreed in writing by Assignor, Assignor makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Note Purchase
Agreement, the Series 2002-1 Notes or any other Transaction Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Purchase Agreement, the Series 2002-1 Notes or any other Transaction
Document or the condition or value of any Pledged Assets or the creation,
perfection or priority of any interest therein created under the Transaction
Documents, or (ii) the business condition (financial or otherwise), operations,
properties or prospects of the Issuer, the Servicer or any Affiliate of either
the Issuer or the Servicer or the performance or observance by any party of any
of its obligations under any Transaction Document.

4. Assignee hereby (i) confirms that it has received a copy of the Note Purchase
Agreement, the Indenture and such other Transaction Documents and other
documents and information requested by it, and that it has, independently and
without reliance upon the Administrative Agent, Assignor or any other Purchaser,
and based on such documentation and information as it has deemed appropriate,
made its own decision to enter into this Assignment and Acceptance; (ii) agrees
that it shall, independently and without reliance upon the Administrative Agent,
Assignor, any Purchaser or any Managing Agent and based on



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
any of the Transaction Documents; (iii) confirms that it is eligible to be an
assignee Committed Purchaser under the terms of the Note Purchase Agreement;
(iv) appoints and authorizes each of the Administrative Agent, the Managing
Agent, and the Trustee to take such action on its behalf and to exercise such
powers and discretion under the Note Purchase Agreement and the other
Transaction Documents as are delegated to the Administrative Agent, the Managing
Agent, and/or the Trustee by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
shall perform in accordance with their terms all of the obligations that by the
terms of the Note Purchase Agreement are required to be performed by it as a
Committed Purchaser; (vi) specifies as its address for notices, the offices set
forth beneath its name on the signature page hereof; [and] (vii) represents and
warrants that this Assignment and Acceptance has been duly authorized, executed
and delivered by the Assignee pursuant to its corporate powers and constitutes
the legal, valid and binding obligation of the Assignee; and (viii) in the event
that Assignee is organized under the laws of a jurisdiction other than the
United States or a state thereof, represents and warrants that [attached to this
Assignment and Acceptance are] [Assignee has previously delivered to each of the
Administrative Agent, the Servicer, and the Trustee] the forms and certificates
required pursuant to Section 2.08(d) of the Note Purchase Agreement, in each
case accurately completed and duly executed, pursuant to which forms and
certificates each of the Issuer, the Servicer and the Trustee may make payments
to, and deposit funds to or for the account of, the Assignee hereunder and under
the other Transaction Documents without any deduction or withholding for or on
account of any tax or with such withholding or deduction at a reduced rate.]

5. The effective date for this Assignment and Acceptance shall be the later of:

(i) the date on which the Agent accepts this Assignment and Acceptance, and

(ii)                                 , 200__

(the later of such dates being the “Effective Date”).

6. Upon such acceptance by the Administrative Agent, and from and after the
Effective Date, the Administrative Agent and the Trustee shall make all payments
under the Note Purchase Agreement and the Assigned Interests assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to Assignee. Assignor and Assignee shall make all
appropriate adjustments in payments under the Note Purchase Agreement and the
Assigned Interests for periods prior to the Effective Date directly between
themselves.

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Legal Name of Assignor:         Legal Name of Assignee:         Assignee’s
Address for Notices:                        

(A) Immediately after giving effect to this Assignment and Acceptance the amount
of Assignee’s Commitment is $                        .

(B) Immediately after giving effect to this Assignment and Acceptance the
aggregate amount of Assignor’s Commitment is $                        .

 

The terms set forth herein are hereby agreed to:
                                       
                             , as Assignor

By:    

Name:   Title:  

 

                                       
                             , as Assignee

By:    

Name:   Title:  

Calyon New York Branch,

as Administrative Agent

By:    

Name:   Title:  

Kenosia Funding, LLC, as Issuer By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASE NOTICE

The Bank of New York

as Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Kenosia Funding, LLC,    Secured Variable Funding Notes, Series 2002-1

Ladies and Gentlemen:

Pursuant to Section 2.02 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 (the “Agreement”), among Kenosia Funding, LLC, as
Issuer, Cartus Corporation, as Originator and Servicer, Cartus Relocation
Corporation, as Originator, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Calyon New York Branch, as
Administrative Agent and Lead Arranger, the Issuer hereby irrevocably requests
an Increase in the Outstanding Amount as follows. Terms used herein are used as
defined in or for purposes of the Agreement.

 

  1. The requested amount of such Increase is $                         .

 

  2. The requested Increase Date is                         .

 

  3. The requested Rate Type(s) [is][are]                         .

 

  4. All conditions precedent to the Increase set forth in Section 3.02 of the
Agreement have been satisfied.

 

  5. From the Monthly Report Section XVI (6):

Adjusted Aggregate Receivable Balance (as of last report):
                            

Required Asset Amount (after giving effect to Increase):
                                

The proceeds of such Increase shall be remitted on the Increase Date in
immediately available funds to [specify payment instructions].

 

Very truly yours, Kenosia Funding, LLC By:    

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF STATED AMOUNT REDUCTION REQUEST

[Date]

The Bank of New York

as Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Kenosia Funding, LLC,    Secured Variable Funding Notes, Series 2002-1

Ladies and Gentlemen:

Pursuant to Section 2.05 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 (the “Agreement”), among Kenosia Funding, LLC, as
Issuer, Cartus Corporation, as Originator and Servicer, Cartus Relocation
Corporation, as Originator, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Calyon New York Branch, as
Administrative Agent and Lead Arranger, the Issuer hereby irrevocably requests a
reduction in the Stated Amount as follows. Terms used herein are used as defined
in or for purposes of the Agreement.

 

  1. The requested amount of such reduction is $                        .

 

  2. The requested date of such reduction is                         .

 

Very truly yours, Kenosia Funding, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF STATED AMOUNT INCREASE REQUEST

[Date]

The Bank of New York

as Trustee

Calyon New York Branch,

as Administrative Agent

[Names of Managing Agents]

 

Re:    Kenosia Funding, LLC,    Secured Variable Funding Notes, Series 2002-1

Ladies and Gentlemen:

Pursuant to Section 2.05 of the Amended and Restated Note Purchase Agreement,
dated as of April 10, 2007 (the “Agreement”), among Kenosia Funding, LLC, as
Issuer, Cartus Corporation, as Originator and Servicer, Cartus Relocation
Corporation, as Originator, the commercial paper conduits from time to time
parties thereto, as Conduit Purchasers, the financial institutions from time to
time parties thereto, as Committed Purchasers, the Persons from time to time
parties thereto, as Managing Agents and Calyon New York Branch, as
Administrative Agent and Lead Arranger, the Issuer hereby irrevocably requests
an Increase in the Stated Amount as follows. Terms used herein are used as
defined in or for purposes of the Agreement.

 

  1. The requested amount of such increase is $                        .

 

  2. The requested date of such increase is                         .

 

  3. The Purchaser Group(s) whose Purchaser Group Limit(s) will be increased are
                        .

 

  4. The Committed Purchaser(s) whose Commitment(s) will be increased are
                        .

 

  5. After giving effect to the increase, the Pro Rata Shares will be
                                                 .

 

Very truly yours, Kenosia Funding, LLC By:    

Name:

 

Title:

 